Citation Nr: 1541413	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The record shows that the Veteran served on active duty from February 1987 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2013 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing at the local RO.  In a letter dated February 2, 2015, VA notified the Veteran that a hearing had been scheduled for him on March 6, 2015.  The record shows that he failed to appear at the scheduled hearing.  He did not request to have the hearing postponed or rescheduled.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

The claims file is now contained entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The evidence does not show that the Veteran has a compensable level of hearing loss for his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2009 and September 2009, prior to adjudication of his hearing loss claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  With regard to the issue of service connection for left ear hearing loss, all pertinent, available medical records have been obtained and considered.  

VA provided examinations to determine the severity of the Veteran's hearing loss in June 2009 and August 2011. There is no indication or assertion that these were inadequate.  Rather, they provided precise recordings of the Veteran's puretone thresholds and speech discrimination scores.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran's impaired hearing in his left ear is service connected.  The evidence shows mild sensorineural hearing loss in his left ear.  See VA examinations from June 2009 and August 2011.  The June 2009 VA examination shows left ear puretone threshold average as 11.25 decibels with 92 percent speech recognition.  The August 2011 shows left ear puretone threshold average as 11 decibels with 96 percent speech recognition.  

The June 2009 VA examination shows the most severe hearing loss for the left ear and is appropriate for this analysis.  The left ear 11.25 decibel average and 92 percent speech recognition combine for a Roman numeral I in Table VI.  See 38 C.F.R. § 4.85.  As the Veteran is service-connected for only left ear hearing loss, the non-service-connected right ear is assigned a Roman numeral of I.  See id.  Two roman numerals I combine for a zero, or non-compensable, rating in Table VII.  See id.  As such, the Veteran's hearing loss does not meet the requirements for a compensable rating for the appeal period.  See id. 

Insofar as the Veteran has reported functional limitations due to his left ear hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected left ear hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

The Veteran is claiming service connection for his current sleep apnea.  See, e.g., VA treatment from April 2009 (showing a diagnosis of obstructive sleep apnea).  He believes that this condition is directly related to his service-connected sinusitis and allergic rhinitis.  See June 2009 statement in support of claim.  In his January 2011 notice of disagreement, he introduced a second theory of entitlement, to be specific, that his sleep apnea might be either related to exposure to elements such as air, food, and chemicals during service, or an extension of a congenital defect.

The Veteran was afforded a VA examination for his sleep apnea in September 2009.  The examiner opined that the Veteran's sleep apnea is more likely than not secondary to his Mallampati class 3 (very narrow passage between the soft palate and the posterior tongue; pharynx cannot be visualized without a tongue depressor) and less likely than not related to his chronic rhinosinusitis.

The Board finds that the September 2009 VA opinion is inadequate for the following reasons.  First, the examiner did not provide a clear rationale for his opinion that the Veteran's sleep apnea is more likely related to his Mallampati class 3 rather than to his service-connected sinusitis and allergic rhinitis.  Additionally, he did not consider relevant literature cited or submitted by the Veteran on the relationship between allergic rhinitis and sinus, and sleep diseases, to include sleep apnea.  See statements from the Veteran, dated June 2009, September 2009, and November 2011; medical literature submitted in November 2011.  Similarly, he did not consider the lay evidence stating that the Veteran started to experience sleep difficulties in service and that these had worsened in recent times.  See, e.g., June 2007 VA treatment record; September 2009 statement; see also June 2009 statements from the Veteran's wife and two fellow service members.  

Furthermore, the September 2009 VA opinion focused only on whether the Veteran's current sleep apnea was related to his service-connected sinusitis and allergic rhinitis.  As such, the examiner did not consider whether the Veteran's sleep apnea might have been aggravated by his service-connected sinus disabilities, or otherwise related to service, to include as secondary to elements such as air, food, and chemicals during service.  See January 2011 notice of disagreement.  Last, the examiner did not consider whether the sleep apnea, insofar as it is an extension of a congenital defect, might have preexisted service and been aggravated by it.  As already stated, the Veteran raised alternative theories of entitlement in his January 2011 notice of disagreement.  The Board finds that these include an allegation that the Veteran's sleep apnea, insofar as it preexisted service, might have been aggravated by the circumstances of his military service.

In view of the above, the Board finds that an adequate medical opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).  

Last, the Board notes that, in a September 2009 statement, the Veteran stated that he first sought VA treatment around 1998.  The evidence of record shows VA treatment records from September 1999.  In November 2009, the RO requested any VA treatment records prior to that date and notified the Veteran of its action.  In December 2011, the RO received a negative response regarding the requested records.  It, however, did not notify the Veteran that such records had been found to be unavailable and allowed him the opportunity to provide them.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the failure to obtain VA treatment records prior to September 1998, and allow him the opportunity to provide such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Did the Veteran's current sleep apnea clearly and unmistakably preexist service? If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?

If either or both of the above questions are answered in the negative, is it at least as likely as not (probability of 50 percent or more) that the Veteran's sleep apnea is related to service, to include exposure to elements such as air, food, and chemicals?  If not, is the sleep apnea at least as likely as not proximately due to the Veteran's service-connected sinusitis and allergic rhinitis?  If not, then is it at least as likely as not that the sleep apnea has been aggravated by his service-connected sinusitis and allergic rhinitis?

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  In this case, such evidence include lay statements from the Veteran, his wife, and fellow service members (stating that the Veteran started to experience sleep difficulties in service and that such symptoms worsened in recent times) and the literature, medical or otherwise, cited or submitted by the Veteran, on the relationship between allergic rhinitis/sinusitis and sleep diseases, such as sleep apnea.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


